GEORGE E. HOLT, Circuit Judge.
It appears that the only evidence of the charge of driving an automobile while under the influence of intoxicating liquor was the result of a drunkometer test. If the result of the test had not been *124offered in evidence appellant would have been found “not guilty” —because all witnesses, including those for the prosecution, testified that his alleged insobriety was unnoticed and unsuspected prior to the test.
I am of the opinion that the result of a drunkometer test is admissible in evidence as an element of proof of the charge — but that as such element it must be considered and supported by the testimony of witnesses adduced at the trial. The result of the test, alone, is insufficient proof of the charge of driving under the influence of intoxicating liquor to sustain a conviction.
The conviction is reversed, and the costs of this appeal, together with the fine and costs incurred by the appellant in the court below are assessed against the appellee.